DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set 

forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this 

application is eligible for continued examination under 37 CFR 1.114, and the fee set 

forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 

has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 

12/16/2020 has been entered. 
Drawings
The drawings are objected to because figures 1-3 lack of descriptive labels.  For example, block 25 in figure 2 should be labeled as “Display”.  The remaining blocks in figures 1-3 should be labeled in a similar manner.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

obviousness or nonobviousness.

2.	Claims 41, 46-49, and 53-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koo et al. (US PGPub 2013/0242919 A1) in view of FAICI (abbreviated for FDM-based Approach for In-device Coexistence Interference, 3GPP TSG RAN WG2).

           Regarding claim 41, Koo teaches a method comprising: receiving, at a source radio access node, information from a user equipment (“the UE 502 generates and sends to the serving eNB/cell 504 a measurement report (message signal 5.2)”, [0055], and Fig. 5, “5.2 measurement report”), that the user equipment has a potential in-device co-existence interference issue (“CoExist Interference”, Fig. 5, step 5.2, and “in the case of handover being triggered by in-device coexistence interference, the "Reason/Triggering" field in the measurement report 5.2 identifies the cause as "CoExist Interference”, [0055]); said information identifying frequencies not usable by the user equipment because of the potential in-device co-existence interference issue (“the UE 502 sends an RRC message to the serving eNB/cell 504 to indicate that the UE 502 has both LTE components and coexisting non-LTE component(s) (e.g. ISM and/or GPS). The message may also include an indication from the UE 502 of the preferred target carrier frequencies to handover to (or the carrier frequencies to avoid)”, [0058]); determining that the user equipment is to be handed over to a target radio access node ([0057]); formulating a handover request message to the target radio access node with 
	However, Koo lacks the teaching of the handover request message comprises said information identifying frequencies not usable by the user equipment.
	In an analogous art, FAICI teaches the method comprising the handover request message comprises information identifying frequencies not usable by the user equipment (“then handover should always be considered to move UE far from the interference frequency band, in an either proactive or reactive way.  To help the eNB perform the proper handover, some information might need to be provided by the UE.  As suggested in [2], this information is mainly about the in-device interference status between LTE and other radios on some listed frequency bands”, page 1, [0002], lines 1-3), page 1, [0001], lines 6-7, and page 2, [0002], lines 1-3, also see “Solution 1: transfer the interference status between networks via a handover message.  Solution 2: UE-resends the interference status to the target networks”, page 1, [0006]-[0007]).
 	Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to incorporate the teaching comprising the handover request message identifies frequencies not usable by the user equipment, as taught by FAICI and combine with Koo in order to identify the interfering frequencies and to maximize a 

           Regarding claim 46, Koo, as modified by FAICI, teaches the method as claimed in claim 41, comprising further providing frequency information about a frequency on which co-existence interference occurs (“The message may also include an indication from the UE 502 of the preferred target carrier frequencies to handover to (or the carrier frequencies to avoid) when coexistence interference arises”, [0058]).
            Regarding claim 47, Koo, as modified by FAICI, teaches the method as claimed in claim 41, further comprising providing a message comprising additional information about one or more of: problematic frequencies and interfering radio technologies (“The message may also include an indication from the UE 502 of the preferred target carrier frequencies to handover to (or the carrier frequencies to avoid) when coexistence interference arises”, [0058]).
            Regarding claim 48, Koo teaches an apparatus (“serving eNB/cell 504”, [0058]) comprising: at least one processor (the serving eNB inherently features a processor and a memory); and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: receive, at said apparatus, information from a user equipment (“the UE 502 generates and sends to the serving eNB/cell 504 a measurement report (message signal 5.2)”, [0055], and Fig. 5, “5.2 measurement report”), that the user equipment has a potential in-device co-existence interference issue (“CoExist Interference”, Fig. 5, step 5.2, and “in the case of handover being triggered by in-device coexistence interference, the "Reason/Triggering" field in the measurement report 5.2 identifies the cause as "CoExist Interference”, [0055]), said information identifying frequencies not usable by 
  	However, Koo lacks the teaching wherein the handover request message comprises said information identifying frequencies not usable by the user equipment.
	In an analogous art, FAICI teaches the apparatus wherein the handover request message comprises information identifying frequencies not usable by the user equipment (“then handover should always be considered to move UE far from the interference frequency band, in an either proactive or reactive way.  To help the eNB perform the proper handover, some information might need to be provided by the UE.  As suggested in [2], this information is mainly about the in-device interference status between LTE and other radios on some listed frequency bands”, page 1, [0002], lines 1-
 	Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to incorporate the teaching wherein the handover request message identifies frequencies not usable by the user equipment, as taught by FAICI and combine with Koo in order to identify the interfering frequencies and to maximize a successful handover operation.
           Regarding claim 49, Koo, as modified by FAICI, teaches the apparatus as claimed in claim 48, further comprising a transmitter (“serving eNB/cell 504”, wherein the serving eNB inherently features a transmitter) configured to transmit said message to said target radio access node (“the serving eNB/cell 504 sends a handover request message 5.3 (HO-REQUEST) to the target eNB/cell 506 which identifies the reason (e.g., in the Reason/Triggering field)”, [0061]).   	
            Regarding claim 53, Koo, as modified by FAICI, teaches the apparatus as claimed in claim 48, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to provide frequency information about a frequency on which co-existence interference occurs (“The message may also include an indication from the UE 502 of the preferred target carrier frequencies to handover to (or the carrier frequencies to avoid) when coexistence interference arises”, [0058]).  
           Regarding claim 54, Koo, as modified as FAICI, teaches the apparatus as claimed in claim 48, wherein the at least one memory and the computer program code 
           Regarding claim 55, Koo, as modified as FAICI, teaches a source radio access node comprising the apparatus as claimed in claim 48 (“serving eNB/cell 504”, [0061]).  
           Regarding claim 56, Koo, as modified as FAICI, teaches a target radio access 
node comprising the apparatus of claim 50 (“target eNB/cell 506”, [0061]).  
           Regarding claim 57, Koo, as modified by FAICI, teaches a computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer ([0123]), the computer program code comprising code for performing the method according to claim 41 ([0055], [0058], and [0061]).            Regarding claim 58, Koo, as modified by FAICI, teaches a computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer ([0123]), the computer program code comprising code for performing the method according to claim 43 ([0055], [0058], and [0061]).

3.	Claims 43, 50, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koo et al. (US PGPub 2013/0242919 A1) in view of FAICI (abbreviated for FDM-based Approach for In-device Coexistence Interference, 3GPP 


Regarding claim 43, Koo teaches a method comprising: receiving, at a target radio access node, a handover request message from a source radio access node (“the serving eNB/cell 504 sends a handover request message 5.3 (HO-REQUEST) to the target eNB/cell 506 which identifies the reason (e.g., in the Reason/Triggering field)”, [0061]).  
	However, Koo lacks the teaching of the method wherein the handover request message includes information identifying frequencies not usable by a user equipment to be handed over because of a potential in-device co-existence interference issue for the user equipment.
	In an analogous art, FAICI teaches the method wherein the handover request message includes information identifying frequencies not usable by a user equipment to be handed over (“then handover should always be considered to move UE far from the interference frequency band, in an either proactive or reactive way.  To help the eNB perform the proper handover, some information might need to be provided by the UE.  As suggested in [2], this information is mainly about the in-device interference status between LTE and other radios on some listed frequency bands”, page 1, [0002], lines 1-3), page 1, [0001], lines 6-7, and page 2, [0002], lines 1-3, also see “Solution 1: transfer the interference status between networks via a handover message.  Solution 2: UE-resends the interference status to the target networks”, page 1, [0006]-[0007]) because of a potential in-device co-existence interference issue (page 1, [0001]).
 	Therefore, it would have been obvious for one having ordinary skill in the art at 

	However, the combination lacks the teaching comprising allocating to the user equipment, based on information identifying frequencies not usable by the user equipment because of potential in-device co-existence interference issue, a frequency not among the frequencies not usable by the user equipment to avoid the potential in-device co-existence interference issue when the user equipment has been handed over to the target radio access node and to avoid a ping-pong effect.
 	In an analogous art, Chen teaches the method comprising allocating to the user equipment, based on information identifying frequencies not usable by the user equipment because of potential in-device co-existence interference issue (“to mitigate IDC interference”, [0012]), a frequency not among the frequencies not usable by the user equipment to avoid the potential in-device co-existence interference issue when the user equipment has been handed over to the target radio access node and to avoid a ping-pong effect ([0012] wherein a non-ISM frequency band is allocated to the user during hand over to a target eNB and the user equipment will not be handed over back to the ISM frequency band to avoid ping-pong effect).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to incorporate the teaching allocating to the user equipment, based on information identifying frequencies not usable by the user equipment because of potential in-device co-existence interference issue, a frequency not among the 
 	Regarding claim 50, Koo teaches an apparatus (“target eNB/cell 506”, [0061]) comprising: at least one processor (wherein the target eNB inherently features a processor and a memory); and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: receive, at the apparatus, a handover request message from a source radio access node (“receiving the measurement report message 5.2, the serving eNB/cell 504 sends a handover request message 5.3 (HO-REQUEST) to the target eNB/cell 506 which identifies the reason (e.g., in the Reason/Triggering field)”, [0061]).  
However, Koo lacks the teaching wherein the handover request message includes information identifying frequencies not usable by a user equipment to be handed over because of a potential in-device co-existence interference issue for the user equipment.
 	 In an analogous art, FAICI teaches the apparatus wherein the handover request message includes information identifying frequencies not usable by a user equipment to be handed over because of a potential in-device co-existence interference issue (page 1, [0001]) for the user equipment (“then handover should always be considered to move UE far from the interference frequency band, in an either proactive or reactive way.  To help the eNB perform the proper handover, some information might need to be provided by the UE.  As suggested in [2], this information is mainly about the in-device interference status between LTE and other radios on some listed frequency bands”, page 1, [0002], lines 1-3), page 1, [0001], lines 6-7, and page 2, [0002], lines 1-3, also see “Solution 1: transfer the interference status between networks.  Solution 2: UE-resends the interference status to the target networks”, page 1, [0006]-[0007]).
 	Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to incorporate the teaching wherein the frequency information allocated is based on said information identifying frequencies not usable by the user equipment, as taught by FAICI and combine with Koo in order to identify the interfering frequencies and to maximize a successful handover operation.
	However, the combination lacks the teaching of the apparatus to allocate, to the user equipment, based on information identifying frequencies not usable by the user equipment because of potential in-device co-existence interference issue, a frequency not among the frequencies not usable by the user equipment to avoid the potential in-device co-existence interference issue when the user equipment has been handed over to the target radio access node and to avoid a ping-pong effect.
 	In an analogous art, Chen teaches the apparatus configured to allocate, to the user equipment, based on information identifying frequencies not usable by the user equipment because of potential in-device co-existence interference issue, a frequency not among the frequencies not usable by the user equipment to avoid the potential in-device co-existence interference issue when the user equipment has been handed over to the target radio access node and to avoid a ping-pong effect ([0012] wherein a non-ISM frequency band is allocated to the user during hand over to a target eNB and the 
pong effect).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to incorporate the teaching allocating to the user equipment, based on information identifying frequencies not usable by the user equipment because of potential in-device co-existence interference issue, a frequency not among the frequencies not usable by the user equipment to avoid the potential in-device co-existence interference issue, as taught by Chen, with Koo, as modified by FAICI, in order to minimize unnecessary handoffs due to the ping-pong effect. 

          Regarding claim 51, Koo, as modified by FAICI and Chen teaches the apparatus as claimed in claim 50, further comprising a receiver (wherein the target eNB inherently features a receiver) configured to receive said message from said source radio access node (“the serving eNB/cell 504 sends a handover request message 5.3 (HO-REQUEST) to the target eNB/cell 506 which identifies the reason (e.g., in the Reason/Triggering field)”, [0061]).

4.	Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Chen et al (US PGPub 2012/0020231 A1) in view of FAICI (abbreviated for FDM-based Approach for In-device Coexistence Interference, 3GPP TSG RAN WG2).
 	Regarding claim 59, Chen teaches an apparatus (“UE”, [0034])  comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured (it is 
However, Chen lacks the teaching of the apparatus configured to send, to the radio access node, information identifying frequencies not usable by the apparatus because of the potential in-device co-existence interference issue for use by the radio access node in a handover request message to another radio access node.
 	In an analogous art, FAICI teaches the apparatus (“UE”, page 1, [0005], line 1) configured to send, to the radio access node, information identifying frequencies not usable by the apparatus because of the potential in-device co-existence interference issue for use (“to help the eNB perform the proper handover, some information might need to be provided by the UE.  As suggested in [2], this information is mainly about the in-device interference status between LTE and other radios on some listed frequency bands”, page 1, [0002], lines 1-3) by the radio access node in a handover request message to another radio access node (“then handover should always be considered to move UE far from the interference frequency band, in an either proactive or reactive way.  To help the eNB perform the proper handover, some information might need to be in-device interference status between LTE and other radios on some listed frequency bands”, page 1, [0002], lines 1-3), page 1, [0001], lines 6-7, and page 2, [0002], lines 1-3, also see “Solution 1: transfer the interference status between networks via a handover message.  Solution 2: UE-resends the interference status to the target networks”, page 1, [0006]-[0007]).
 	Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to incorporate the teaching of the apparatus configured to send, to the radio access node, information identifying frequencies not usable by the apparatus because of the potential in-device co-existence interference issue for use by the radio access node in a handover request message to another radio access node , as taught by FAICI and combine with Chen in order to identify the interfering frequencies and to maximize a successful handover operation.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. 
Regarding the Koo et al. reference on page 8, [0002] of the Applicant’s remark, the Applicant argues that Koo is concentrating on stopping interference from happening, as oppose to allowing interference on some frequencies in the UE, in which the UE informs the source network node of the frequencies it cannot use, and the source network node provides that information to the target network node in the handover request message.  The 
Therefore, Applicant’s argument is not persuasive.  
Conclusion
5.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIANG ZHANG whose telephone number is (571)270-7693.  The Examiner can normally be reached on Monday- Thursday, 8AM-4PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642